Citation Nr: 0636211	
Decision Date: 11/21/06    Archive Date: 11/28/06

DOCKET NO.  04-14 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
type II, claimed as due to exposure to herbicides.

2.  Entitlement to service connection for residuals of a 
hysterectomy.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel




INTRODUCTION

The veteran had active service from June 1967 to February 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision of the 
above Department of Veterans Affairs (VA) Regional Office 
(RO), which, in pertinent part, denied the veteran's claims 
for service connection for diabetes mellitus, type II, and a 
hysterectomy.  

The Board notes the October 2002 rating decision also denied 
entitlement to service connection for PTSD and angina.  The 
veteran submitted a timely notice of disagreement as to these 
issues, as well as the issues currently on appeal, but she 
subsequently withdrew her appeal as to the claims for PTSD 
and angina.  In this regard, the Board notes the veteran 
limited her appeal to the claims for diabetes mellitus and 
hysterectomy on her substantive appeal to the Board (VA Form 
9).  In addition, the veteran's representative has confirmed 
the veteran's intent to withdraw her appeal as to the claims 
for PTSD and angina.  See August 2004 Statement of Accredited 
Representative; see also 38 C.F.R. § 38 C.F.R. § 20.204(c) 
(2006).  As a result, the claims for entitlement to service 
connection for PTSD and angina are not currently before the 
Board for appellate review.  


FINDINGS OF FACT

1.  The veteran's active military service during the Vietnam 
era did not include duty in, or in close proximity to, the 
Republic of Vietnam.  

2.  The first indication in the evidence of record of a 
diagnosis of diabetes mellitus was in September 1990.  

3.  The competent evidence of record preponderates against a 
finding that the veteran's diabetes mellitus, type II, is 
etiologically related to active military service, including 
exposure to herbicides.  

4.  Symptoms or pathology resulting in a hysterectomy were 
not demonstrated in service, and the pathology that 
necessitated the veteran's post-service hysterectomy was 
unrelated to the veteran's active military service.  


CONCLUSIONS OF LAW

1.  Diabetes mellitus, type II, was not incurred in or 
aggravated by service or manifested during the first year 
after discharge from service, nor may it be presumed that 
diabetes mellitus was incurred or aggravated as a result of 
exposure to herbicides during military service.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 1116 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2006).  

2.  Symptoms or a disability necessitating a hysterectomy was 
not incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. § 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006).  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable RO decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
see Mayfield v. Nicholson, 444 F.3d 1328 (2006).

In the Mayfield case, the U.S. Court of Appeals for the 
Federal Circuit addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty-to-notify (38 U.S.C.A. 
§ 5103(a)).  Considering the decisions in Pelegrini and 
Mayfield, the Board finds that the requirements of the VCAA 
have been satisfied in this matter, as discussed below.

As noted above, the Court held in Pelegrini that a VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial RO decision.  In 
the present case, this was done.  In October 2001, the RO 
sent the veteran separate letters informing her of the types 
of evidence needed to substantiate her claims and its duty to 
assist her in substantiating her claims under the VCAA.  The 
October 2001 letters specifically informed the veteran of 
evidence needed to establish entitlement to service 
connection and the requirements for presumptive service 
connection due to herbicide exposure.  The October 2001 
letters also informed the veteran that VA would obtain her 
service medical records as well as any VA medical records or 
other medical treatment records she told them about.  She was 
advised that it was her responsibility to provide a properly 
executed release so that VA could request the records for 
her.  She was also advised that she could obtain the records 
herself and send them to the RO.  This effectively informed 
her that she should provide any evidence in her possession 
that pertains to the claims.  

The Board finds the content of the October 2001 letters 
provided to the veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  She was provided an opportunity 
at that time to submit additional evidence.  Following the 
VCAA letter, the March 2004 Statement of the Case (SOC) was 
issued, which provided the veteran with an additional 60 days 
to submit additional evidence.  Thus, the Board finds that 
the purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
her claim.  

In addition, it appears that all obtainable evidence 
identified by the veteran relative to her claim has been 
obtained and associated with the claims file, and that 
neither she nor her representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  In 
this context, the Board notes the veteran indicated she had 
received treatment at various facilities, including the VA 
Medical Centers (VAMCs) in Vancouver, Tacoma, Denver, and 
Seattle, as well as Enloe Hospital and the Bremerton Naval 
Hospital.  The RO requested medical records from these 
facilities indicating her social security number, maiden 
name, and names from previous marriages, but they all 
indicated they had no records for the veteran.  The veteran 
also indicated that she had received treatment at the Ohio 
State University Hospital (OSHU) and from Z.A., M.D.  The RO 
requested medical records from these providers as well, but 
OSHU indicated the records were not available at the time, 
and Dr. A did not respond at all.  Although the RO did not 
send a follow-up request for these records, the Board finds 
no prejudice to the veteran for this omission for reasons 
that will be discussed below.  

It is therefore the Board's conclusion that the veteran has 
been provided with every opportunity to submit evidence and 
argument in support of her claim, and to respond to VA 
notices.  Accordingly, we find that VA has satisfied its duty 
to assist the veteran in apprising her as to the evidence 
needed, and in obtaining evidence pertinent to her claim 
under the VCAA.  

The Board recognizes that the notifications from the RO pre-
dated, and therefore did not specifically comport with, the 
recent decision of the Court in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  However, the Board finds no prejudice to 
the veteran in proceeding with the present decision, since 
the decision herein denies entitlement to compensation.  Any 
questions as to an appropriate disability rating or effective 
date to be assigned are therefore rendered moot.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each issue shall be given 
to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that an appellant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

II.  Facts and Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303(a), 3.304 
(2006).  Where there is a chronic disease shown as such in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  When a condition noted during 
service is not shown to be chronic, or the fact of chronicity 
in service is not adequately supported, then a showing of 
continuity of symptomatology after discharge is required to 
support the claim.  Id.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d).

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and certain 
chronic diseases, including diabetes mellitus, become 
manifest to a degree of 10 percent or more within one year 
after the date of separation from such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  38 U.S.C.A. § 1101, 1112, 1113, 1137; 38 C.F.R. 
§ 3.307(a)(3), 3.309(a).  For a veteran who served on active 
duty in Vietnam during the Vietnam era, there is a 
presumption that he or she was exposed to Agent Orange or 
other herbicides, and that certain later-manifested diseases, 
including type II diabetes mellitus, are service connected.  
38 U.S.C.A. § 1116;  38 C.F.R. §§ 3.307(a)(6), 3.309(e).

The veteran is seeking service connection for type II 
diabetes mellitus and a hysterectomy, on the basis that these 
conditions were caused by stateside exposure to herbicides 
during active military service.  She served during the 
Vietnam era, but does not assert that she served in the 
Republic of Vietnam.

As noted, the presumption for herbicide exposure is limited 
to veterans who served in Vietnam during the Vietnam era.  In 
this case, review of the veteran's service personnel file 
reveals that, while she served on active duty during the 
Vietnam era, she did not serve in Vietnam or in close 
proximity to Vietnam on a ship.  See 38 C.F.R. 
§ 3.307(a)(6)(iii); see also Haas v. Nicholson, 20 Vet. App. 
257 (2006).  Therefore, the presumption for herbicide 
exposure is not applicable in this case.  

The U.S. Court of Appeals for the Federal Circuit has held 
that where a claimant is not eligible for application of the 
presumption of service connection under the law, he or she is 
not precluded from establishing service connection with proof 
of direct causation, even though this route entails the 
difficult burden of tracing causation to a condition or event 
during service such as exposure to herbicides.  See Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 
Vet. App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 
F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 
(1998).  See Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).

In order to establish service connection on a direct basis, 
there must be (1) medical evidence of a current disability; 
(2) medical, or in certain circumstances, lay evidence of 
inccurrence or aggravation of a disease or injury in service; 
and (3) medical evidence of a nexus between the claimed in-
service injury or disease and the current disability.  
Hickson v. West, 12 Vet. App. 247, 252 (1999).  

A.  Diabetes Mellitus

Review of the record discloses the veteran has a current 
diagnosis of type II diabetes mellitus.  Therefore, the 
controlling issue is whether there is an etiological 
relationship between her current diagnosis and service, to 
include any herbicide exposure therein.

The veteran has asserted that she was exposed to Agent Orange 
while she was stationed at Parris Island, South Carolina in 
1967, and at the U.S. Marine Corps Barstow Supply Depot in 
1967 and 1968.  In her January 2003 written statement, the 
veteran also stated that she had been told that Agent Orange 
was used at Camp Pendleton, CA, when she and her husband were 
stationed there in 1969.  Although the veteran contends she 
was exposed to Agent Orange during active military service, 
and although it is known that herbicides were tested 
stateside in different areas, there is no evidence suggestive 
of such exposure in this particular case.  In fact, the 
National Personnel Records Center (NPRC) has indicated there 
are no records showing the veteran was exposed to herbicides.  
See NPRC verifications, dated December 2001 and March 2003.  
Therefore, the Board finds there is no competent evidence of 
record showing the veteran was exposed to Agent Orange or any 
other herbicide during active service.  

The veteran's service medical records (SMRs) are negative for 
any complaints, treatment, or findings related to diabetes 
mellitus or its precipitating factors, such as high blood 
sugar.  The first indication in the record of a diagnosis of 
diabetes mellitus was in September 1990; however, the Board 
notes that the September 1990 VA treatment record suggests 
the veteran had been diagnosed with diabetes mellitus 
previously.  In this context, the Board notes that private 
medical records dated in May and October 1989 reflect that 
the veteran had high blood sugar.  Although these records do 
not contain a diagnosis of diabetes mellitus, the Board finds 
that, based upon the evidence of record, the veteran was 
diagnosed with diabetes mellitus at some point between 1989 
and 1990, which is more than 20 years after she was separated 
from service.  

The Board notes the evidentiary record contains private 
medical records and VA medical records dated from 1977; 
however, no medical professional has ever related the 
veteran's diabetes mellitus to military service, including 
any exposure to herbicides therein.  The only evidence of 
record that links the veteran's diabetes mellitus to service 
is the veteran's own statements.  The Board does not doubt 
she sincerely believes her diabetes is related to service.  
However, there is no indication that she has the requisite 
knowledge of medical principles that would permit her to 
render an opinion regarding matters involving medical 
diagnosis or medical etiology.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  In sum, there is no competent evidence 
relating the veteran's diabetes mellitus to service, and 
diabetes mellitus is not shown in the record until more than 
20 years after she was separated from service.  Therefore, 
service connection for diabetes mellitus must be denied as 
directly related to service, as a chronic disease manifested 
within one year thereafter, or as related in any way to Agent 
Orange exposure.  

B.  Hysterectomy

Review of the record reveals the veteran underwent a total 
abdominal hysterectomy in 1986.  The veteran argues that the 
hysterectomy was associated with complications she 
experienced shortly after service.  The veteran has stated 
that she was told she had cancer when she was treated at the 
Ohio State University Hospital (OSUH) in 1970.  She also 
stated that, in 1973, Dr. A performed surgery to remove cysts 
from her ovaries.  As noted, the veteran argues that the 
hysterectomy performed in 1986 was a continuance of the 
complications she had in the 1970s, and was a result of in-
service herbicide exposure.  See August 2004 Statement of 
Accredited Representative.  

As noted above, the NPRC has verified that the veteran was 
not exposed to herbicide agents during service.  Moreover, no 
medical professional has ever stated that the hysterectomy 
performed or the symptoms which led to the hysterectomy are 
due to herbicide exposure.  Therefore, in order to establish 
service connection, the veteran must establish that the 
hysterectomy is otherwise related to her military service.  
In this context, the Board notes that the veteran's SMRs, 
including the February 1968 separation examination report, 
are negative for any complaints, treatment, or findings 
related to a hysterectomy or any condition, symptoms, or 
pathology which could lead to a hysterectomy.  The first time 
the veteran is shown to have a uterine problem in the 
evidence of record is in April 1986, which the Board notes is 
18 years after she was separated from service.  

An April 1986 private medical record reflects the veteran 
complained of experiencing severe heavy bleeding and sharp 
pelvic pain during her menstrual cycle.  The assessment was 
leiomyoma uteri, probable adenomyosis, and the physician 
recommended that a hysterectomy be performed.  In evaluating 
this claim, the Board finds it highly probative that the 
veteran's treating physician did not suggest that the 
symptoms necessitating the hysterectomy were related to the 
veteran's military service and there is no other competent 
evidence of record relating the hysterectomy to service.  

With respect to the veteran's assertion that the 1986 
hysterectomy was associated with the complications she had in 
the 1970s, the Board again notes that the RO attempted to 
obtain records from OSUH and Dr. A, but failed to follow-up 
with them after its initial request garnered no results.  The 
Board finds no prejudice to the veteran for this omission, 
however, because any such records would not assist the 
veteran in establishing that the hysterectomy is related to 
military service.  In this context, the Board notes there is 
no competent medical evidence of record relating the problems 
she had in the 1970s with the hysterectomy that was performed 
more than 10 years later.  The only evidence that links the 
veteran's hysterectomy to the problems she had in the 1970s 
is the veteran's own statements, and, as noted above, the 
veteran, as a layperson, is not capable of opining on matters 
requiring medical knowledge, such as medical etiology and 
causation of disability.  See Espiritu, supra.  The Board 
does note that the veteran asserted that she had cancer 
within two years of being separated from service; however, 
she has not alleged that she had a chronic disease within her 
first post-service year for which service connection can be 
presumed, nor does the record so reflect.  See 38 C.F.R. 
§ 3.307(a)(3), 3.309(a).  In addition, the Board notes that 
the veteran's SMRs are negative for any symptoms or pathology 
suggestive of cancer.  

In summary, and for the reasons and bases set forth above, 
the Board finds there is no competent evidence establishing a 
nexus between the veteran's military service and the 
hysterectomy that was performed in 1986.  Therefore, service 
connection for a hysterectomy must be denied, and the 
benefit-of-the-doubt is not for application.  See Gilbert, 1 
Vet. App. at 55.  


ORDER

Entitlement to service connection for diabetes mellitus, type 
II, to include as due to exposure to herbicides, is denied.

Entitlement to service connection for residuals of a 
hysterectomy is denied.




_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


